

EXHIBIT 10.11


eflogoa06.jpg [eflogoa06.jpg] Energy Fuels Resources (USA) Inc.
225 Union Blvd. Suite 600
Lakewood, CO, US, 80228
303 974 2140
www.energyfuels.com
 



THIS PROFESSIONAL SERVICES AGREEMENT is made as of the 2nd day of March, 2018


BETWEEN:


ENERGY FUELS RESOURCES (USA) INC., a Delaware Corporation, having its offices at
225 Union Blvd., Suite 600, Lakewood, Colorado, United States of America 80228


(Hereinafter “EFRI”)
                
OF THE FIRST PART


-and-


Daniel G. Zang, an accounting specialist (hereinafter “Contractor”).
                
OF THE SECOND PART.


WHEREAS EFRI wishes to enter into a professional services agreement with
Contractor as a consultant to EFRI, by entering into this agreement (the
“Agreement”),


NOW THEREFORE in consideration of the mutual covenants and agreements
hereinafter contained, the parties hereto agree as follows:


1.
Services & Responsibilities.    Contractor shall perform the services (the
“Services”) as detailed in Exhibit “A” - “Scope of Services” which Exhibit shall
be deemed a part hereof. Each change in the Services must be authorized in
advance in writing by EFRI. Contractor shall not have the power and authority to
sign any instruments that obligate or bind EFRI or any of its affiliates.
Nothing contained in this Section 1 shall alter the status of Contractor as an
independent contractor.



2.
Term of Agreement.    The term of this Agreement shall commence on March 2, 2018
and shall continue until terminated in accordance with Section 9 hereof (the
“Professional Services Period”).



3.
Compensation.    As full consideration for performance hereunder, EFRI will pay
Contractor according to Exhibit “B” - “Compensation for Services” which shall be
deemed a part hereof. The



1



--------------------------------------------------------------------------------



consideration set forth in this Section 3 shall be the sole consideration due
Contractor for the Services rendered hereunder, and it is understood that EFRI
will not withhold any amounts for payment of taxes from the compensation of
Contractor hereunder. Contractor will not represent to be or hold himself out as
an employee of EFRI or any of its affiliates, and Contractor acknowledges that
he shall not have the right or entitlement in or to any of the equity
compensation, bonus, pension, retirement, vacation or any other benefit programs
now or hereafter available to EFRI’s regular employees. Contractor acknowledges
his obligation to report and pay all federal, state and local taxes or
assessments of any kind that a self-employed individual must pay. Contractor
further covenants with EFRI that he will not at any time assert any claims
against EFRI or any of its affiliates that he is entitled to any type of
compensation as a statutory or common law employee of EFRI or any of its
affiliates for any services provided during the term of this Agreement or any
renewal thereof.


4.
Invoicing and Payment.    The total compensation will be paid upon receipt of
proper invoices by the Chief Financial Officer on or about the last day of each
month, as agreed in writing between EFRI and Contractor as set out in Exhibit
“B”. Properly documented expense reports shall be an integral part of the
invoice. Also included as part of each invoice shall be a brief report outlining
the activities and/or the accomplishments achieved during the month.



5.
Stock Options and Restricted Stock Units.    Your existing Energy Fuels Stock
Options will continue to vest and remain exercisable, and your existing
Restricted Stock Units will continue to vest, in both cases for the duration of
the Professional Services Period.



6.
Compliance with Law and Corporate Policy.    In the performance of the Services,
Contractor shall comply with and observe all applicable laws, regulations and
orders of any proper authority having jurisdiction over the Services together
with all Corporate Policies of EFRI in effect from time to time. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Colorado.



7.
Performance of Duties.    Contractor shall perform his duties faithfully,
efficiently and effectively and during the term of this Agreement shall devote
such portion of his business time to the business affairs of EFRI and its
affiliates as is reasonably necessary to accomplish the performance of the
Services. The parties agree that Contractor’s engagement to provide Services is
non-exclusive.



8.
Confidentiality.    In consideration of the payments made under this Agreement,
Contractor hereby acknowledges and agrees that, as a contractor providing
Services during the term of this Agreement, Contractor’s relationship with EFRI
is one of high trust and confidence and that Contractor has access to and will
make use of a variety of proprietary information of EFRI and its affiliates,
including information relating to EFRI’s and its affiliates’ business and
affairs, including without limitation, its assets, profits, profit margins,
revenues, costs of production, transportation costs, marketing and sales costs,
budgets, business plans, regulatory compliance status, legal actions, software
programs, manuals, guides, customer lists, client proposals, technical,
geological and engineering data, maps, reports and analyses, process and mining
technology, and other confidential documents and communications within or
concerning EFRI and its affiliates and predecessors and previous owners and
operators of EFRI’s assets which are not freely available to outsiders (herein
collectively called “Proprietary Information”).



Contractor covenants and agrees that (i) Contractor will not use for his own
benefit or the benefit of any other party and will not disclose to any third
party any Proprietary Information in Contractor’s possession or control without
the express written consent of EFRI; and (ii) at the termination of this
Agreement, Contractor will return all EFRI Proprietary Information then in
Contractor’s possession or control,


2



--------------------------------------------------------------------------------



including without limitation all files, data, computer software and programs,
work in progress, customer lists, business plans, contracts, business proposals,
cost and financial reports and analyses, and technical, geological and
engineering reports and analyses, and further agrees to retain no duplicates or
copies of any EFRI Proprietary Information without the express written consent
of EFRI.


The foregoing provisions, and all other provisions of this Agreement, are in
addition to and do not alter or reduce any continuing provisions or obligations
contained in or arising from the Employment Agreement made effective March 1,
2016 between Contractor, EFRI and Energy Fuels Inc.


9.
Termination.    



EFRI may terminate this Agreement for “Cause” at any time after providing notice
to Contractor. For purposes of this Agreement, “Cause” shall mean the following:
(1) conviction of a crime involving a felony or, in the good faith judgment of
EFRI, fraud, dishonesty, or moral turpitude; (2) deliberate and continual
refusal to perform Services reasonably requested by EFRI; (3) fraud or
embezzlement; (4) gross misconduct or gross negligence in connection with the
business of EFRI; or (5) breach of any provision of this Agreement. Any
determination of “cause” under this Agreement shall be made by EFRI after giving
Contractor a reasonable opportunity to be heard. Termination for cause shall be
effective upon the date of the notice by EFRI to Contractor of such termination.


EFRI or Contractor may terminate this Agreement without Cause at any time after
June 2, 2018 by providing no less than thirty (30) days written notice.


In the event this Agreement is terminated without Cause, or expires by its
terms, Contractor shall submit a final invoice for payment to EFRI. EFRI shall
deliver a final payment to Contractor within ten (10) business days for any
undisputed amounts.


10.
Notices.    Any notice required or permitted to be given hereunder shall be in
writing and shall be sufficiently given if hand delivered or if mailed by
prepaid registered mail addressed to the other party at the following addresses
or to such other addresses as the parties may advise each other from time to
time in writing.



If to Contractor:                    Daniel G. Zang
11896 W. Security Ave.
Lakewood, CO 80401-4432




If to EFRI:                        225 Union Blvd., Suite 600
Lakewood, Colorado 80228 USA
Attention: David C. Frydenlund


Any notice shall be deemed to have been received by the parties (a) if hand
delivered and/or emailed on the date of delivery, or (b) if mailed on the fourth
business day following the date of mailing, provided, that in the event of
disruption of the postal system for any reason whatsoever, notice shall only be
sufficiently delivered by hand.


11.
Assignment; Binding Effect.    Contractor understands that he has been selected
by EFRI to provide the Services on the basis of his personal qualifications,
experience and skills. Contractor agrees, therefore, that he cannot assign all
or any portion of his performance under this Agreement without the



3



--------------------------------------------------------------------------------



prior written consent of EFRI. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the parties hereto and their respective heirs, legal representatives,
successors, and assigns.


12.
Arbitration.    Any dispute arising in connection with this Agreement or
Contractor’s provision of Services to EFRI shall be submitted to binding
arbitration by an arbitrator with Judicial Arbiters Group (“JAG”) under the
American Arbitration Association’s (“AAA”) rules for the resolution of disputes,
in Denver, Colorado. Judgment upon any award rendered by arbitration may be
entered in any court having jurisdiction thereof. The attorney’s fees and costs
of the prevailing party in connection with the arbitration, as well as any costs
of AAA, JAG, and the arbitrator shall be assessed against the losing party.



13.
Survival.    The provisions set forth in Paragraphs 8 and 12 shall survive the
termination of this Agreement.



14.
Entire Agreement.    This Agreement (together with the Exhibits attached hereto)
represents the entire understanding and agreement concerning the Services. Each
of the parties shall from time to time and, at all times, do all further acts
and execute and deliver all such further documents and assurances, as may be
reasonably required, in order to fully perform and carry out the terms of this
Agreement. This Agreement supersedes all prior understandings and agreements,
whether written or oral, relating to the terms of this agreement, unless
otherwise specified herein.







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the 2nd
day of March, 2018.




ENERGY FUELS RESOURCES (USA) INC.




By: /s/ Mark S. Chalmers
Name: Mark S. Chalmers
Title: President & CEO
 
 DANIEL G. ZANG






By: /s/ Daniel G. Zang
Daniel G. Zang
Accounting Specialist



































4



--------------------------------------------------------------------------------







EXHIBIT “A”


Scope of Services




AS REQUESTED BY THE CHIEF FINANCIAL OFFICER


Upon the reasonable request of EFRI’s Chief Financial Officer (the “Authorized
EFRI Officer”), Contractor shall provide services to EFRI on a
project-by-project basis in areas of financial statement preparation, cost
accounting, internal controls, SOX compliance, budgeting, financial planning,
financial analysis of projects, transitional matters and as otherwise may be
required by EFRI and within Contractor’s areas of expertise. The Contractor
shall spend time in the offices of EFRI as reasonably requested by the
Authorized EFRI Officer or as may be required to complete any work or projects
requested by the Authorized EFRI Officer. Contractor shall adhere to the
following schedule unless requested otherwise by the Authorized EFRI Officer:


•
Contractor shall be available to perform services hereunder at the request of
EFRI generally for a minimum of ten (10) working days per month consisting of 8
hours per day, on reasonable notice by the Company. Any additional hours or days
shall be subject to Contractor’s availability and agreement. It is understood
that Contractor reserves the right in any month to schedule ten (10) consecutive
working days for activities not associated with this Agreement.

•
Contractor’s services hereunder shall be on an as-needed basis as requested by
the Chief Financial Officer of EFRI, and EFRI shall be under no obligation to
engage Contractor to provide any minimum amount of services or to pay any
minimum amount of fees to Contractor hereunder.

















































5



--------------------------------------------------------------------------------







EXHIBIT “B”


Compensation for Services




EFRI shall pay the following amounts to Contractor:




•
US$250.00 per hour of services performed hereunder at the request of EFRI.









































6

